Title: To James Madison from John Mitchell, 12 August 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 12 Augt. 1803
					
					I now take the Liberty of addressing You, for the purpose of mentioning the rigid measure the Law passed here the first Messidor (of Which I sent you Copy) is caryed into force.
					July the 10th.  The Ship So. Carolina Captn. Steel of NYork Arrived here from that place, with a Cargo of Cotton Coffee &c.  As this vessell saild before the 1st. Messidor, there was no Certificate from the french Commercial Agent at New York to prove the Cargo to be not of the produce of a British possession.  Yet, she was admitted to Enter at the Custom House, and Actually landed a part of the Cargo. When an order Arrived to stop dischargeing of the Vessell and seal up the Hatches.  Since, application has been made to the Prefet, by the Consigne of the Cargo for leave to land it.  This has been Referd to Paris, Where Captn. Steel has been.  But No permission either to land the Cargo or to depart with it onboard the Vessell can be Obtained And the Vessell now lays Idle.
					For the Measures pursued by our Minister I must refer you to him-self.
					The next Vessell that Arrived was the Brig Mary Ann of Philadelphia, Capn. John Wallace with a Cargo Certifyed before a Notary Public
					Viz 32 Tons Logwood for Dunage
					55. Hhds. of Bark
					20 Bundles of Nankeens imported from China
					84 Bales Cotton of Mississippi U.S.A.
					The Certificate with Translations, vessells clearance Manifest &c., I sent with a Letter to the Prefect at Rouen, requesting permission to Land the Cargo; as the Custom House had refused.  His Answer of (20 Thermr. 9 Augt.) refuses, for the reasons you’ll find in the Copy of his Letter herewith.
					Three days since, Captn. Wallace informed Me his vessell was not properly enterd at the Custom House, & of the refusal to do so, & in Consequence I wrote the Collector requesting to be informed his reasons for refuseing for to admitt this Vessell to Entry.  He waited on Me to assure Me that, Tho the Declaration is not enterd at length, it is noted on the Books; and would serve as proof in case of Sueing for Demurage.  The Law requires the Captain to produce the Certificate or give the Security required.  This is seldom in his power to do.  (It ought to be the Consigne and not the Captain.)  It is that which causes the difficulty at the Custom house.
					August the 1st.  The Brig Charles Captain Preble Arrived from Boston, with a Cargo of, Cotton, Sugar, Coffee, Whale oil, Cassia, Nankeens and Logwood, And is in the same predicament as the former Vessells.  But to obviate which, the Consigne proposed to engage to export Wine & Brandy for the Amount.  This was refused, the Law expressing the Manufactures of france  Thus this miserable law embarrasses our Trade and Sacrafices one part of their own Community to an other.
					August 2nd.  Arrived the Brig Dolphin Capn. Snow from Lisbon, with Cotton, Coffee, Cocoa & 1 Hd. of Wine.  With this Cargo there is a Certificate from the french Commercial Agent at Lisbon, but not presisely in form.  He does not Certify to haveing seen the Articles Loaded.  The Certificate is therefore sent to Rouen to the Prefet Who has sent it to the Minister at Paris to take his opinion, and to verify the signature of the Coml. Agent.
					The Brig Susan & Polly Entered same day and from same port with same Cargo, And is precisely in same situation, haveing same Certificate.
					Aug. 3d.  Arrived Brig Potomack Cap Tupper
					" 4  "    Schoo. Caroline Cap Kimball
					Both from Lisbon with Cotton, no Certc.; but Deposition of the Shipers that the Cargos are the produce of Brazil.  Their hatches sealed.
					Augt. 11.  Ship Mary Cap Candler from Lisbon  Cargo Cotton, Sugar & Coffee.  In same situation as Cap Snow and Cap Sergeant, has Certc. but not permitted to Land.
					Augt. 11.  Arrived the Brig John of, and from Charleston So. Carolina, 318 bales of Cotton,  No Certificate.
					This vessell was met with in the Channel off the start point, by two British Ships of War, and sent into Plymouth and there detained about 30 hours.  The Vessell is not yet permitted to enter the Bason nor the Declaration received at the Custom House; under the miserable plea that She has been in England.  The refusal comes from the sous Prefet and the Prefet of marine, under the absurd Idea that she may have Loaded her Cargo there.  The Chief of the Custom House is sencible of the error of such an opinion, but can not interfere.  The Consignes of this Vessell and Cargo have sent to Paris, and I expect will obtain permission to remain; but, Tho the Cotton is the Produce of our Country It can not be landed without complying with the Law of 1st. Messidor, or express permission is granted.
					The return of the first Consul to Paris may lead to some amendment of this Law, for the sake of our Merchants I Hope it may.
					Thus Sir you have a detail of what has passed here since I had the honor to Write you.  To remark on the ill policy of such Laws, is not my place, but I lament that our Merchants are likely to suffer from them & so severely, as some months more will probably pass before Certificates will Accompany the Cargos from the U.S.A.  None now on the Way for france can be furnished with them.  As a similar Law has passed in Holland, We shall suffer there also, & The Elbe being Blockaded by the British shuts us out of the north of Europe.
					I have by direction of our Minister Communicated to me by Mr Skipwith given letters to the Pilots, address to the Captains of American vessells that may come into the Road, to inform them of this Law; and give them the option to come in or proceed further.  Few or none can proceed for an other port, for want of Authority to do.
					I have represented to the Collector of the Customs here, and He is of opinion with Me that, If Vessels are refused Admission into france, from haveing had the misfortune to have been sent for a few hours into England for Examination.
					We may expect every vessell bound for France that is met with by a British ship of War will be sent into a British Port, in order to induce France to refuse to receive them, and force by that means our Commerce into British ports.
					America must suffer more from such Laws & regulations than any other Country.  All Europe in afew Weeks are made aquainted with the Laws & regulations, they are to Conform to.  But Months are required before We can receive information.  I did not loose a Day in sending out Copys of the Law now complaind on (to Different Collectors of our Customs) but that will not relieve the Vessells now here or on the way for France.  I have the Honor to be with perfect respect Sir, Your Obd. Servt.,
					
						John Mitchell
					
					
						Augt. 14.
						The vessels mentioned from Lisbon that have Certificates from the french Coml. Agent, have received permission to Land their Cargos.
						There are some Dane & Sweedish Vessells in the same situation as the So. Carolina & Mary Ann, Cargos, Iron & Deals, not suffered to Land nor Sail.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
